Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 10 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 70.
My dearest wife.
Ghent 10 January 1815

On Saturday morning, Mr: Goulburn took, the last of the British Legation, his departure for London, and Mr: Bayard and Mr: Clay, took theirs, together for Paris—Mr Gallatin proposes to go this day, and thenceforth I shall be the only member of either mission left here—When we signed the Treaty, I expected to have been prepared to leave the City by this day—Since then I have postponed my departure to the 15th: and may perhaps postpone it a week longer. I have no occasion to be hurried in my movements, and find myself probably as comfortably here as I shall be at Paris.
It is probable that our two first copies of the Treaty, sailed on the same day, one from Bordeaux and the other from Plymouth—We received yesterday  Morning a letter from Mr Hughes, dated at Bordeaux, New Year’s day—He had reached Paris, Tuesday 27. December at noon, and says he was detained there by Mr Crawford until Wednesday Evening—He found the Transit nearly ready for Sea, and was to embark in her on Monday 2. January—Mr Carroll arrived in London on Friday 30th: December—received immediately the permission of the British Government to go in the same vessel in which Mr Baker was to be dispatched with the Prince Regent’s Ratification; and they left London together on the evening of Saturday the 31st: to embark at Plymouth on board the Favourite Corvette, Captain Maude. They must have reached Plymouth the next day, and may have sailed on the 2d: or 3d: of this Month—From the state of the wind, and weather here at that time, both vessels probably had a favourable opportunity for sailing.
The British Government, had already dispatched two Vessels to their Commanders on the American Station, one to Halifax, and the other to the Chesapeake with the news of the signature of the Treaty—As they sailed with a fair wind, and have a start of four or five days before the others the chances are that the first intelligence of the Peace, will be received in America from them, and I pray they may arrive in time to prevent any useless acts of hostility on either side.—We have very late news from America, both by the way of England, and from Mr Hughes—It appears by the London papers to the 4th: instant, that Admiral Cochrane who had sailed in October from Halifax, and whose destination had been for some time unknown, went first to Jamaica, and afterwards to Guadeloupe and Martinique; which Islands he is stated to have delivered up on the 9th: of November to the French Officers appointed to receive them—He took on board his ships the British Garrisons of those Islands, and was to proceed with them upon his expedition against New Orleans. The transports with troops which sailed from Cork at the beginning of October had already passed Bermuda without stopping but it is not stated where they were to rendez-vous. There are some loose rumours taken from Tennessee papers, of General Jackson’s having again defeated a British force and killed 400 men—A later account says it was only that Jackson had advanced with 3000 men against Pensacola, and that the British force there being too weak to oppose him had embarked in the Seahorse frigate and retired; upon which Jackson had taken quiet possession of Pensacola—The Accounts from Bordeaux are not precisely the same—On the 24th: of December the Schooner M’Donagh arrived there from New York, having sailed 25th: November—and the next day arrived the Schooner Vixen, from the same place; which she left 5th: December. Mr Hughes who gives us this information had not seen the Newspapers brought by those vessels, but had collected their most important contents from Gentlemen who had read them—He says that the Spaniards and British were quarreling with each other at Pensacola—Not a word of Jackson’s having taken possession of the place—The New-England Convention was to meet at Hartford on the 15th: of December—Hughes says that Rhode-Island had refused to send Delegates; but that is a mistake—The English Papers give the names of the persons appointed by the Legislatures both of Rhode Island and Connecticut.—All hopes of Peace were given up and the preparations for a long and vigorous War were making in Congress—Mr Dallas, the New Secretary of the Treasury’s Budget of taxes were all passing by large majorities; but his plan for a Bank, by far the most important of all his measures had been rejected by the House of Representatives. Bainbridge was reported to have been appointed Secretary of the Navy in the Room of Mr Jones.—Mr Monroe, Secretary at War, and still acting as Secretary of State.
The Chauncey arrived at New-York on the 25th: of November—All our dispatches sent by Connell had been communicated to Congress, and published—I suppose they will soon be republished in the English Newspapers. They include our whole Correspondence with the British Plenipotentiaries up to the 31st: of October—Mr: Pickering moved in the House that 5000 copies of the papers should be printed for circulation, and spoke in complimentary terms of the ability shewn by the American Legation in the Correspondence. I am very glad these papers did not come back upon us before, we had signed the Treaty. They have now lost much of their interest for every body, but if you have leisure I shall wish you to read the first and second Notes addressed to us, and our answers to them—They fully shew the character of the Negotiation—We have little to boast of after them.
Party violence, Hughes writes, had increased in Congress, and was increasing. And the debates, particularly among the young Members, often became personal—I cannot easily imagine any thing more violent than a speech of an old acquaintance of yours Mr: Cyrus King, which the English Newspapers have republished, and which has given great satisfaction to the Enemies of America—I hope that with the blessing of Providence the Peace will contribute to arrest the New-England Confederation in its absurd and senseless Career—but I apprehend the root of the evil lies too deep to be eradicated even by the Peace—It is in vulgar and popular prejudices prevailing in each part of the Union against the other; and in the workings of individual Ambition graduated upon a small scale—incapable of rising to distinction upon the theatre of the whole Union, and aspiring to the sway of a fragment of it.
The Neptune is not yet ordered to Plymouth and may perhaps finally sail from Brest—The time fixed for her departure is the first of April, but I think it will be later—If I receive permission to return to the United States, as I confidently expect, unless I should be sent to England, we shall probably have the opportunity of going in the Neptune, ourselves. The Captain has been directed to have her coppered, as it is supposed the expence of it will be more than defrayed by the increased price at which she may afterwards be sold—Mr and Mrs Smith intend to remain here some weeks longer, and may take a milder Season for the Journey to Brest. There were eight or ten days of frosty weather at the close of the last year, and the beginning of the present; and the last two days the ground has been just covered with Snow—This morning it has all disappeared—the Canals in this City are not frozen over.
Give my love to Charles whom I hope you will find a good traveller; and God grant us soon a happy meeting—
Ever affectionately your’s
A.